Citation Nr: 1640420	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-41 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to May 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for PTSD, with an initial 50 percent rating assigned, effective September 15, 2008.  An increased rating of 70 percent was granted with the same effective date in an August 2010 rating decision.  A total disability rating due to individual unemployability resulting from service-connected disability (TDIU) was granted with the same effective date in a July 2011 rating decision.  

In June 2011, the Veteran provided testimony before a Veterans Law Judge who is no longer at the Board.  He provided new testimony during a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  Transcripts of both hearings are of record.  

The claim was remanded by the Board for additional development in July 2013 and March 2016.  As the requested development has been completed, the claim has been returned now for further appellate action.  

In April 2016, the Veteran's representative notified the Board and the Veteran that he and his firm withdrew representation.  During the July 2016 Board hearing, the Veteran acknowledged that he was currently unrepresented and stated that he wished to continue without representation.  See 2016 Board Hearing Transcript (Tr.) at 2.  


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's PTSD most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks without total impairment.


CONCLUSION OF LAW

Throughout the entire period on appeal, the criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130 Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a disability rating in excess of 70 percent is warranted for service-connected PTSD.  At the outset, the Board notes that a TDIU rating has already been assigned throughout the entire period on appeal, and as such, entitlement to TDIU need not be discussed herein.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

PTSD, assigned a Diagnostic Code (DC) of 9411, is rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9411, a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)  Id.  

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

As the Veteran is currently rated 70 percent for PTSD throughout the period on appeal, the question now is whether the Veteran's PTSD more nearly approximates total social and occupational impairment.  Based on the evidence of record, the Board finds that throughout the claim period, the Veteran has not demonstrated total impairment.  

The Veteran has been diagnosed with and treated for PTSD throughout the appeal.  He has endorsed, and lay statements from the Veteran and his sister have confirmed, symptoms of disturbed sleep, nightmares, hypervigilance, flashbacks, irritability, memory impairment, moodiness, anxiety, and social isolation, which have interfered with his functioning to a significant degree.  However, the evidence demonstrates that his thought processes and communication were more often than not described as intact or adequate.  While he sometimes described difficulty concentrating, such as during a September 2015 VA examination, and has been found to exhibit referential thinking at times, such as during a May 2009 VA examination, his thought content and process have never been described as or found to be grossly impaired.  

The Veteran has never endorsed persistent delusions or hallucinations and specifically denied them during VA examinations in May 2009 or September 2015.  While he reported intermittent issues or altercations with the mother of his daughter, and he has been described by his sister and the 2009 VA examiner as confrontational, he has not described or been described by others as exhibiting grossly inappropriate behavior.  

Although the Veteran's mood is frequently described as depressed and he reported suicidal thoughts during the May 2009 VA examination, he did not have any plans at the time.  He denied suicidal and homicidal ideation at the September 2015 VA examination and has not demonstrated a persistent danger of hurting himself or others throughout the claim.  While the Veteran has reported intermittent homelessness, as he explained during the June 2011 Board hearing, this has been due to a lack of financial resources.  See 2011 Board Hearing Tr. at 19.  He has otherwise consistently been found to be capable of performing activities of daily living, including maintenance of minimal personal hygiene.  

Regarding memory, his memory was found to be normal during the May 2009 VA examination.  During the September 2015 VA examination, the Veteran's memory loss was described as mild, such as forgetting names, directions, or recent events as well as retention of only highly learned material while forgetting to complete tasks.  Finally, the Veteran described being a little more "forgetful" since the 2015 examination during the July 2016 Board hearing.  See 2016 Board Hearing Tr. at 4.  Despite this memory impairment, the evidence does not demonstrate that he has ever exhibited disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, as indicative of total impairment. 

In terms of social functioning, throughout the claim the Veteran has had contact with his daughter, his daughter's mother, and his sister, albeit to varying degrees.  During the May 2009 VA examination, the Veteran reported that he had a good rapport with his then four-year-old daughter.  While he did not have contact with three of his siblings, he had a good rapport with his sister, with whom he spoke three times per week.  A December 2010 letter from the Veteran's sister describes the Veteran's social isolation but notes that he does attend some family events and converses with his siblings and his daughter on a continuing basis.  During a September 2015 VA examination, the Veteran reported that he lived with his daughter.  He also lived with his daughter's mother, although the Veteran reported that they were not romantically involved and that they had a difficult and tumultuous relationship.  He still had contact with his sister, although he described that as minimal.  While he denied having any close friends and rarely participating in social activities, he did attend occasional AA meetings.  

The Board notes that multiple letters from the Veteran's treating physician, Dr. L.B., state that the Veteran has endorsed a range of PTSD symptoms that affect his ability to function in his social and occupational roles.  In fact, in a December 2010 letter, Dr. L.B. stated that the Veteran was permanently and totally disabled due to his psychiatric and medical problems.  However, this physician has not stated that the Veteran has total impairment in any area due to his service-connected PTSD symptoms alone.  

Based on the foregoing, the Board finds that although the Veteran has significant impairment in most areas of occupational and social functioning, he is not totally impaired as contemplated by the rating criteria.  As noted above, he has consistently reported varying degrees of positive family relations, including with his daughter, daughter's mother, and his sister, despite his PTSD symptoms such as increased irritability and social isolation.  Moreover, while he does not participate in many social activities due to his PTSD symptoms, he has reported or has been noted by his sister to attend family gatherings and AA meetings.  Additionally, at no time during the appeal has the Veteran been found to be unable to perform daily life functions, including attending to personal hygiene, keeping appointments, and handling finances, as would be expected of someone with total impairment due to PTSD.  

In addition, the Board also notes that the Veteran's judgment, insight, and thought process and content have been consistently found to be intact or unimpaired throughout the claim, and he has denied persistent suicidal and homicidal ideation and delusions or hallucinations.  

While the Veteran has reported memory impairment such that he sometimes struggles to remember what he was going to do next, as well as confrontational and/or aggressive behavior,  the Veteran has not reported nor does the medical evidence demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, and/or the inability to obtain or maintain any friends, and familial relationships.   

Finally, the Board notes that both VA examiners found that the Veteran's PTSD does not result in total impairment.  The GAF scores assigned throughout the claim, primarily in the mid-to-upper 40s are indicative of the serious symptoms described throughout the claim, but not of total impairment.  

As such, the Board finds that a 100 percent schedular disability rating for PTSD is not warranted at any time throughout this appeal.  

Regarding an extraschedular rating, the Board finds that the schedular criteria for rating PTSD include the Veteran's symptoms.  For PTSD, the schedular criteria dictate that the symptoms listed are only examples of the types of symptoms that can be considered.  In other words, the schedular rating criteria mandate consideration of all symptoms from PTSD and how they impact social and occupational functioning.  Thus, by definition, the schedular rating criteria contemplate all of the Veteran's symptoms stemming from his PTSD disability.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.

Moreover, as explained in detail below, the Veteran is now in receipt of a total disability rating based on individual unemployability (TDIU).  The Federal Circuit indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function; it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson, 762 F.3d at 1366.  As the Veteran has been granted TDIU, he is deemed to have total unemployability, and there is no "gap" to fill by § 3.321(b).

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2008. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  The Board notes that during the July 2016 Board Hearing, the Veteran reported recent VA treatment, including an anger management class in November 2015 and a psychiatrist appointment in April 2016, the records of which are not associated with the claims file.  However, the Board finds that review of such records are not necessary for fair adjudication of this claim because the Veteran reported that the only change in his PTSD symptoms since the last VA examination in September 2015 is that he is "just a little more forgetful" now.  For the reasons explained above, this increased forgetfulness or memory impairment, when considered in addition to the other PTSD symptomatology, does not warrant a 100 percent disability rating.  As such, the Board finds that a remand to obtain these outstanding VA treatment records would not further aid the Veteran in substantiating his claim.   

VA provided an adequate examination in May 2009 and September 2015.  The Board finds that the VA medical examinations obtained in this case are adequate, as they predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the PTSD issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board in July 2013 and March 2016, when it was remanded for additional development.  In accordance with the remand instructions, outstanding VA treatment records have been associated with the claims file, the September 2015 VA examination were provided and the report was associated with the claims file, the Veteran was asked to identify and authorize VA to obtain all records of private treatment in a February 2014 letter, and a supplemental statement of the case was issued, most recently in September 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


ORDER

A disability rating in excess of 70 percent for PTSD is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


